 

Exhibit 10(gg)

 

Promissory Note

 

$41,590,533.00 July 19, 2019

 

FOR VALUE RECEIVED, MURANO AT THREE OAKS ASSOCIATES, LLC, a Florida limited
liability company (the “Borrower”), with an address at 703 Waterford Way, Suite
800, Miami, Florida 33126, promises to pay to the order of PNC Bank, National
Association (together with its successors and assigns, the “Lender”), in lawful
money of the United States of America in immediately available funds at the
Lender’s offices located at 2255 Glades Road, Suite 140W, Boca Raton, Florida
33431, or at such other location as the Lender may designate from time to time,
the principal sum of FORTY-ONE MILLION FIVE HUNDRED NINETY THOUSAND FIVE HUNDRED
THIRTY-THREE AND 00/100 DOLLARS ($41,590,533.00), or so much thereof as shall
have been advanced under that certain Construction and Mini Perm Loan Agreement
(as amended, modified, replaced, restated or supplemented from time to time, the
“Loan Agreement”) dated as of even date herewith, between the Borrower and the
Lender, together with interest accruing from the date of initial advance on the
outstanding principal balance hereof, as provided below and in the Loan
Agreement. Capitalized terms used herein and not otherwise defined herein shall
have the meanings given such terms in the Loan Agreement.

 

1.       Payment; Rate of Interest.  Borrower shall pay principal and interest
on the outstanding principal amount of advances evidenced hereby at the rates
specified and subject to the terms and conditions set forth in Article 3 of, and
as otherwise provided in, the Loan Agreement.

 

2.       Expiration Date.  The entire outstanding principal amount hereof,
together with all unpaid interest at the aforesaid rates, shall be due and
payable on the earlier of the Expiration Date or the date upon which the Loan is
accelerated pursuant to this Note and the Loan Agreement.

 

3.       Prepayment. The Borrower shall have the right to prepay any amount
hereunder, in whole or in part, only in accordance with the terms set forth in
Article 3 of the Loan Agreement. All partial prepayments shall be applied in the
manner set forth in Sections 3.9 and 3.10 of the Loan Agreement. Any prepayments
made by the Borrower shall not be available for reborrowing.

 

4.       Usury.  Notwithstanding any provision of this Note to the contrary, it
is the intent of the Borrower and the Lender that the Lender shall not at any
time be entitled to receive, collect or apply, and the Borrower and the Lender
shall not be deemed to have contracted for, as interest on the principal
indebtedness evidenced hereby, any amount in excess of the maximum rate of
interest permitted to be charged by applicable law, and in the event the Lender
ever receives, collects or applies as interest any such excess, such excess
shall be deemed partial payment of the principal indebtedness evidenced hereby,
and if such principal shall be paid in full, any such excess shall forthwith be
paid to the Borrower.

 

 - 1 - 

 

 

5.       Other Loan Documents. This Note is secured, inter alia, by that certain
Mortgage, Security Agreement and Fixture Filing of even date herewith from the
Borrower in favor of the Lender, covering certain property more particularly
described therein. This Note is referred to in, and is entitled to the benefits
of, the Loan Agreement and other Loan Documents, including the representations,
warranties, covenants, conditions, security interests and liens contained or
granted therein. The Loan Agreement, among other things, provides for the making
of the Loan by the Lender to the Borrower from time to time in an aggregate
amount not to exceed at any time outstanding the Dollar amount first above
mentioned, contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also provides for prepayments, in certain
circumstances, on account of principal hereof prior to maturity upon the terms
and conditions therein specified.

 

6.       Notices.  All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder must be given in accordance with
the notice provisions of the Loan Agreement.

 

7.       Preservation of Rights.  No course of dealing and no delay or failure
of the Lender or any holder hereof in exercising any right, power, remedy or
privilege under this Note or any other Loan Document shall affect any other or
future exercise thereof or operate as a waiver thereof, nor shall any single or
partial exercise thereof or any abandonment or discontinuance of steps to
enforce such a right, power, remedy or privilege preclude any further exercise
thereof or of any other right, power, remedy or privilege. The rights and
remedies of the Lender or any holder hereof under this Note and any other Loan
Document are cumulative and not exclusive of any rights or remedies which they
would otherwise have. The Borrower and all other makers and endorsers of this
Note, regardless of the time, order or place of signing, consent to any one or
more extensions or postponements of the time of payment or any other
indulgences, to any substitutions, exchanges, renewals or releases of collateral
for this Note, and to the additions or releases of any other parties or persons
primarily or secondarily liable.

 

8.       Severability.  The provisions of this Note are intended to be
severable. If any provision of this Note shall be held invalid or unenforceable
in whole or in part in any jurisdiction such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

 

9.       Changes in Writing.  No modification, amendment or waiver of, or
consent to any departure by the Borrower from, any provision of this Note will
be effective unless made in a writing signed by the Lender and Borrower, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice to or demand on the Borrower will
entitle the Borrower to any other or further notice or demand in the same,
similar or other circumstance, except to the extent specifically provided in the
Loan Documents.

 

10.    Successors and Assigns.  This Note will be binding upon and inure to the
benefit of the Borrower and the Lender and their respective heirs, executors,
administrators, successors and assigns; provided, however, that the Borrower may
not assign this Note in whole or in part, and the Lender at any time may assign
this Note in whole or in part. All references herein to the “Borrower” and the
“Lender” shall be deemed to apply to the Borrower and the Lender, respectively,
and their respective successors and assigns.

 

 - 2 - 

 

 

11.    Governing Law and Jurisdiction.  

 

(a)       GOVERNING LAW. THIS NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY ARE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF FLORIDA
WITHOUT REGARD TO ITS CONFLICT OF LAWS PRINCIPLES.

 

(b)       JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, CONTRACT, TORT OR OTHERWISE, AGAINST THE
LENDER ANY RELATED PARTY OF THE FOREGOING, IN ANY WAY RELATING TO ANY LOAN
DOCUMENT OR TRANSACTIONS RELATED TO ANY LOAN DOCUMENT, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF FLORIDA SITTING IN LEE COUNTY, AND OF THE UNITED
STATES DISTRICT COURT OF THE MIDDLE DISTRICT OF FLORIDA, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND THE BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO
THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
FLORIDA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. THE BORROWER AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION, LITIGATION OR PROCEEDING IS CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

(c)       WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
THIS SECTION 11. THE BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)       SERVICE OF PROCESS. THE BORROWER IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.6 OF THE LOAN
AGREEMENT. NOTHING IN THIS NOTE WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

12.    Miscellaneous.  If this Note is executed by more than one Borrower, the
obligations of such persons or entities hereunder will be joint and several.
Time is of the essence for this Note.

 

13.    WAIVER OF JURY TRIAL. THE BORROWER AND THE LENDER BY ACCEPTANCE HEREOF
IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS NOTE, ANY DOCUMENTS
EXECUTED IN CONNECTION WITH THIS NOTE OR ANY TRANSACTION CONTEMPLATED IN ANY OF
SUCH DOCUMENTS. THE BORROWER ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING
AND VOLUNTARY.

 

 - 3 - 

 

 

14.    Florida Documentary Stamp Tax. Florida documentary stamp tax in the
amount required by law has been paid with respect to this Note and the Mortgage
given to secure this Note and being recorded upon execution this Note.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 - 4 - 

 

 

[SIGNATURE PAGE 1 OF 1 – PROMISSORY NOTE]

 

The Borrower acknowledges that it has read and understood all the provisions of
this Note, including the waiver of jury trial, and has been advised by counsel
as necessary or appropriate.

 

WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.

 

  BORROWER:       MURANO AT THREE OAKS ASSOCIATES, LLC, a Florida liability
company         By: COURTELIS MURANO TOP ASSOCIATES, LLC, a Florida limited
liability company, its Sole Manager         By: NEWCASTER DEVCORP, INC., a
Florida corporation, its Manager         By: /S/ Elias Vassilaros   Name: Elias
Vassilaros   Title: Executive Vice President      



ACKNOWLEDGEMENT

 

STATE OF __________________     )

   ) ss.:

COUNTY OF ________________     )

 

The foregoing instrument was acknowledged before me this 19th day of July, 2019,
by Elias Vassilaros, as Executive Vice President of NEWCASTER DEVCORP, INC., a
Florida corporation, the Manager of COURTELIS MURANO TOP ASSOCIATES, LLC, a
Florida limited liability company, the Sole Manager of MURANO AT THREE OAKS
ASSOCIATES, LLC, a Florida limited liability company, who is personally known to
me or who has produced a driver’s license as identification.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

      Notary Public

 

My commission expires:

 

 - 5 - 

 

 

